Callahan, J.,
with whom Santaniello, J., joins, dissenting.
I dissent from the majority opinion because I do not believe that the defendant had a reasonable expectation of privacy in the burnt remnants of his clothing.
In order to claim the protection of the fourth amendment prohibition against unreasonable searches and seizures, a defendant must establish that he or she had a legitimate expectation of privacy in the invaded property. State v. Mooney, 218 Conn. 85, 94, 588 A.2d 145, cert. denied, 502 U.S. 919, 112 S. Ct. 330, 116 L. Ed. 2d 270 (1991). “Absent such an expectation, the subsequent police action has no constitutional ramifications.” Id., citing State v. Brown, 198 Conn. 348, 355, 503 A.2d 566 (1986). In order to determine whether a defendant harbored such an expectation, we inquire into (1) whether the individual manifested a subjective expectation of privacy, and (2) whether that expectation was one that society would consider reasonable. State v. DeFusco, 224 Conn. 627, 633, 620 A.2d 746 (1993), citing Katz v. United States, 389 U.S. 347, 361, 88 S. Ct. 507, 19 L. Ed. 2d 576 (1967) (Harlan, J., concurring). The determination of whether the defendant has established a reasonable expectation of privacy must be made on a case-by-case basis; State v. Mooney, supra, 94; and by undertaking a factual inquiry into all of the relevant circumstances. State v. Reddick, 207 Conn. 323, 331, 541 A.2d 1209 (1988).
In the present case, when the fire fighters arrived on the scene of the fire, the defendant was standing in a *29river with severe burns over most of the front of his body. The defendant’s clothes were cut off in order to allow treatment of his burns. State v. Joyce, 30 Conn. App. 164, 166, 619 A.2d 872 (1993). Á fire fighter described the defendant’s clothing as charred and “ ‘mostly burned off his body in all the areas where he had the third and second degree burns.’ ” Id. The burned clothing was deposited in a wet pile alongside a public road. Id., 166-67. The defendant concedes that the police could properly have made a decision, as they did, to take his burned clothing to the police station as part of their community caretaking function. Id., 169. Nothing in the record indicates that the defendant articulated or otherwise manifested any subjective expectation of privacy in the remnants of his clothing. Moreover, even if the defendant had somehow manifested a subjective expectation of privacy, I believe that such an expectation is one that society would not recognize as reasonable. The defendant contends, nevertheless, that an unreasonable search occurred when the police transferred the clothes from police headquarters to the forensic laboratory to be tested for traces of gasoline.
At the outset, any expectation of privacy that the defendant may have had in his clothing was diminished by virtue of their condition and their treatment. The trial court opined that the remnants were no longer usable as clothing. State v. Joyce, supra, 30 Conn. App. 167 n.6. While a reasonable expectation of privacy may attach to one’s clothing, that expectation necessarily diminishes when the clothing is reduced to burnt remnants placed by the roadside.
The majority relies on State v. Zindros, 189 Conn. 228, 240, 456 A.2d 288 (1983), cert. denied, 465 U.S. 1012, 104 S. Ct. 1014, 79 L. Ed. 2d 244 (1984), for the proposition that a person’s expectation of privacy in *30property does not disappear merely because the property is damaged. I agree.. The present case, however, is distinguishable from Zindros.
In Zindros, we concluded that the defendant had a reasonable expectation of privacy in a “burned out and boarded up building.” Id. That conclusion was based on evidence that the defendant “always secured the site upon leaving” because he stored merchandise there worth approximately $6750. Id. Thus, the defendant’s subjective expectation of privacy, evidenced by his securing the building every time he left, was reasonable because the building was still able to be closed up and was being used as a depository for his personal property. In the present case, the defendant’s clothing was no longer usable as such and the defendant neither expressed nor exhibited any interest in the remnants until the test results were to be introduced into evidence.1 Any reasonable expectation of privacy that might attach to clothing in general was severely diminished as a result.
Furthermore, “an inadvertent leaving of effects in a public place, whether or not an abandonment in the true sense of the word, can amount to a loss of any justified expectation of privacy.” W. LaFave, Search & Seizure (Sup. 1994) § 2.6, p. 94; see Wagner v. Hedrick, 181 W. Va. 482, 383 S.E.2d 286 (1989) (no reasonable expectation of privacy in personal effects removed by hospital personnel and left in hospital emergency room freely accessible to law enforcement officers, medical personnel and public in general); Sullivan v. District Court of New Hampshire, 384 Mass. 736, 742, 429 N.E.2d 335 (1981) (no reasonable expectation of privacy in jacket inadvertently left in common area of hospi*31tal). In the present case, the remnants of the defendant’s clothing were left on the side of the road, readily accessible to the public and law enforcement personnel.
Nor did the defendant retain an expectation of privacy in his burnt clothing merely because a police officer, rather than a passerby, happened to retrieve the remnants from the roadside. We have refused to recognize that one’s expectation of privacy depends upon who comes into possession of the property in question. “A person either has an objectively reasonable expectation of privacy or does not; what is objectively reasonable cannot, logically, depend on the source of the intrusion on his or her privacy.” State v. DeFusco, supra, 224 Conn. 638-39. Finally, an expectation of privacy does not attach to property merely because it may constitute incriminating evidence. See Rakas v. Illinois, 439 U.S. 128, 143 n.12, 58 L. Ed. 2d 387, 99 S. Ct. 421 (1978), reh. denied, 439 U.S. 1122, 99 S. Ct. 1035, 59 L. Ed. 2d 83 (1979) (noting that while a defendant may have a subjective expectation of privacy in incriminating evidence, that expectation is not one society is prepared to recognize as reasonable).
I dissent.

 It appears that the defendant’s wallet, on the other hand, which was also picked up from the roadside by the police, was retrieved by the defendant's wife the day after the incident.